TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00496-CR


Luis Ramirez Montoya, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-01-409, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING






Luis Ramirez Montoya seeks to appeal from a judgment of conviction for aggravated
sexual assault of a child.  Sentence was imposed on June 19, 2002.  There was no motion for new
trial.  The deadline for perfecting appeal was therefore July 19, 2002.  Tex. R. App. P. 26.2(a)(1). 
Notice of appeal was filed on July 29, 2002.  No extension of time for filing notice of appeal was
requested.  Tex. R. App. P. 26.3.  There is no indication that notice of appeal was properly mailed
to the district clerk within the time prescribed by rule 26.2(a).  Tex. R. App. P. 9.2(b).  Under the
circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than by
dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998);
Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).


The appeal is dismissed.


  
				Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   August 30, 2002
Do Not Publish